Citation Nr: 0506847	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy, right upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy left upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity.

6.  Entitlement to service connection for a psychiatric 
disability, to include depression.

7.  Entitlement to service connection for low back 
disability.


REPRESENTATION

California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.    


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
is not presumed to have been exposed to herbicides.

2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is this 
disability otherwise related to the veteran's active duty 
service.

3.  Peripheral neuropathy of the right upper extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is this disability otherwise 
related to the veteran's active duty service.

4.  Peripheral neuropathy of the right lower extremity was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is this disability otherwise 
related to the veteran's active duty service.

5.  Peripheral neuropathy of the left upper extremity was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is this disability otherwise 
related to the veteran's active duty service.

6.  Peripheral neuropathy of the left lower extremity was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is this disability otherwise 
related to the veteran's active duty service.

7.  A psychiatric disability, to include depression, was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is such disability otherwise 
related to the veteran's active duty service.

8.  Any low back injury suffered during the veteran's active 
duty service was acute in nature and had resolved by the time 
of his discharge from service.

9.  The veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

5.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

6.  A psychiatric disability, to include depression, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

7.  A back disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was initially provided notice of the VCAA 
in December 2001, which was prior to the July 2002 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist  the appellant 
in this case.  In letters dated in December 2001 and April 
2004, as well as the May 2003 statement of the case, and 
September 2004 supplemental statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that in the April 2004 letter, the RO informed the appellant 
to submit any evidence in his possession that pertained to 
his claim, thus satisfying the requirements of 38 C.F.R. 
§ 3.159(b)(1).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including requesting 
identified VA and private medical records, and affording the 
veteran a VA examination.  The appellant was also offered the 
opportunity to request a hearing which he declined.  The 
appellant has not indicated nor is there any indication that 
there exists any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

The veteran's service medical records include a November 1967 
pre-induction examination report showing a normal clinical 
psychiatric evaluation as well as a normal clinical 
evaluation of the veteran's spine, and upper and lower 
extremities.  The veteran reported a history of recurrent 
back pain on a November 1967 Report of Medical History.  He 
was seen at an Army hospital in May 1968 complaining of lower 
back pain.  He explained that he had been on "KP" when he 
heard his back pop.  He was prescribed medication.  

At the time of the December 1969 separation examination, the 
veteran expressly denied having, or having had, recurrent 
back pain, neuritis, nervous trouble of any sort, sugar in 
his urine, and depression or excessive worry.  The veteran's 
December 1969 separation examination report shows that he had 
a normal psychiatric clinical evaluation as well as a normal 
clinical evaluation of his spine, and upper and lower 
extremities.  Laboratory findings included a negative sugar 
reading.  

In May 1991, the veteran was seen at a private hospital for 
lower back and inner knee pain.  He was noted to have been 
involved a motor vehicle accident two days earlier when he 
was broadsided.  Spine and knee x-rays were normal.  He was 
assessed as having acute lumbosacral strain and ligamentous 
strain, bilateral knees.

A private hospital clinic record dated in April 1996 shows 
that the veteran was seen for back pain of two months 
duration.  An impression was given of thoracic back pain of 
questionable etiology.

A May 1996 private MRI (magnetic resonance imaging) report of 
the veteran's thoracic spine was within normal limits.  
According to this report, a computed tomography (CT) scan 
demonstrated very mild degenerative changes, but no obvious 
cord compression.

Rodrigo Torres, M.D., noted on a December 1997 private 
medical record that the veteran had been a diabetic, type II, 
since 1991.  During a follow-up visit in December 1997, Dr. 
Torres stated that the veteran had type II diabetes, 
hypertension, and lower extremity discomfort.  Regarding the 
lower extremity discomfort, Dr. Torres said that he suspected 
that it may correspond to a mild degree of neuropathy due to 
the veteran's diabetes.  He said that this would probably 
improve as the veteran's diabetes control improved.  A 
January 1999 report from Dr. Torres notes that the veteran's 
lower extremity discomfort seemed to be improving.

In April 1999, the veteran was admitted to a private hospital 
for four days due to severe low back pain.  Records show that 
he had severe lower extremity pain.  He was diagnosed as 
having severe low back pain, possible due to spinal stenosis.  
MRI results revealed mild early degenerative changes at the 
L3-4 and L4-5 intervertebral discs.  There were no other 
significant findings.

An April 1999 private hospital consultation report notes that 
the veteran had been involved in an automobile accident and 
had some back injury that did not cause any major problems.  
The report contains an impression of type II diabetes 
mellitus with hypertension and microalbuminuria indicating 
early diabetic nephropathy.

A December 1999 office visit note from Dr. Torres shows that 
the veteran was seen for complaints of leg problems.  His 
last visit had reportedly been in July 1999 at which time his 
diabetes control was excellent.  Dr. Torres noted that since 
that time, the veteran's diabetes control had deteriorated 
significantly.  He assessed the veteran as having Type II 
diabetes mellitus and lower extremity pain and back pain, 
possibly secondary to diabetes mellitus neuropathy.  He noted 
that other causes should of course be ruled out.

VA outpatient records dated in 1999 and 2000 reflect the 
veteran's complaints of anxiety attacks and contain diagnoses 
of diabetes mellitus, peripheral neuropathy and depression.  
A June 2000 VA addendum record states that the veteran had 
back pain that had been ongoing for over one year. 

In July 2001, the veteran filed a claim for service 
connection for disabilities that included diabetes mellitus, 
Type II, nephropathy and depression.

VA outpatient records dated in 2001 and 2002 reflect that the 
veteran's complaint of anxiety attacks and contain diagnoses 
of depression, diabetes mellitus and peripheral neuropathy.  
These records note that the peripheral neuropathy was a 
complication of the veteran's diabetes mellitus.

The veteran underwent an orthopedic evaluation in April 2003 
at VA's referral.  The veteran reported off and on back pain 
in service, but said he did not recall seeing a doctor in 
service for back pain as the pain had not been severe enough.  
Current back symptoms included being unable to stand up for 
long periods of time without experiencing severe back pain 
and radiating pain to the lower extremities.  The examiner 
noted that the veteran apparently had low back pain quite 
frequently lately.  He said that from his clinical 
examination, he did not have any objective findings to 
justify the veteran's complaints of back pain.  He added that 
he had no way of relating the veteran's present discomfort of 
low back pain to his service-connected discomfort.  

A private psychological assessment report dated in August 
2003 assesses the veteran as having somatization disorder and 
major depression, single episode, severe.  Psychosocial and 
environmental problems were related to chronic pain.  This 
report contains the veteran's report of experiencing one 
minor physical back complaint in service in 1968 at which 
time he was treated and released without incident.  He also 
reported chronic pain in his upper and lower extremities for 
at least 12 years.  He added that doctors have said that his 
chronic pain was the result of a viral infection or lack of 
exercise.

On file are private psychological counseling records dated 
from July 2003 to August 2003, and from January 2004 to June 
2004.  Quarterly psychological reports in 2004 show that the 
veteran experienced severe somatic complaints related to 
family problems and likely early childhood trauma.

III.  Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
arthritis, diabetes mellitus and organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's claim is partially based on the theory that 
service connection is warranted based on a special 
presumption for exposure the herbicide agents.  Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include type II diabetes and transient 
peripheral neuropathy.  

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the evidence does not show that the veteran 
served in Vietnam within the meaning of VA regulation, and he 
does not contend otherwise.  His personnel records, including 
his DD Form 214, show that he had no foreign and/or sea 
service.  Rather, the veteran's contention is that he could 
have been exposed to toxins while working and cleaning the 
M60 tanks.  Based on this evidence, the presumptive 
regulations for Agent Orange exposure are inapplicable.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, 3.313.  

As noted above, the veteran's service medical records are 
devoid of complaints or treatment related to diabetes 
mellitus or peripheral neuropathy.  The veteran's sugar 
reading was negative at his service separation examination in 
December 1969.  Postservice medical records indicate that the 
veteran was not diagnosed as having diabetes mellitus until 
several years after service, in 1991.  In this regard, the 
veteran's treating physician, Dr. Torres, reported on a 
December 1997 record that the veteran had been a diabetic, 
type II, since 1991.  Moreover, the claimed disability of 
peripheral neuropathy was not mentioned until Dr. Torres's 
1997 report.  Specifically, Dr. Torres said that he suspected 
that the veteran's lower extremity discomfort may correspond 
to a mild degree of neuropathy due to his diabetes.  VA 
medical records dated from 1999 to 2002 similarly indicate 
that the veteran's peripheral neuropathy was a complication 
of his diabetes mellitus.  Thus, while there is medical 
evidence relating the veteran's peripheral neuropathy to the 
veteran's diabetes mellitus, there is no medical evidence 
relating the veteran's diabetes mellitus to service.  
Furthermore, the veteran reported during a private 
psychological assessment in August 2003 that doctors had told 
him his chronic pain was the result of a viral infection or 
lack of exercise.

As to the claim for service connection for a psychiatric 
disability, the veteran's service medical records are devoid 
of any psychiatric complaints or treatment.  In fact, an 
August 2003 psychological report is the first evidence of 
psychiatric diagnoses; namely somatization disorder and major 
depression.  Neither of these disabilities have been 
medically linked to service.  Indeed, the veteran's 
psychological counseling records in 2003 and 2004 relate the 
veteran's severe severe somatic complaints to family problems 
and possible early childhood trauma.

In sum, there is no medical evidence showing that the veteran 
had diabetes mellitus, peripheral neuropathy or a psychiatric 
disability either in service (see 38 C.F.R. § 3.303(b)) or 
within the first post-service year (see 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307, 3.309).  Furthermore, there is no 
medical evidence relating these disabilities, diagnosed many 
years after service, to service.  38 C.F.R. § 3.303(c).  

Regarding a claimed back disability, the veteran's service 
medical records show that he was treated on one occasion in 
1968 for back pain.  His December 1969 separation examination 
report shows a normal clinical evaluation of the spine.  
Postservice medical evidence shows a few sporadic complaints 
of back pain, but no diagnosis other than a musculoskeletal 
strain following a motor vehicle accident in 1991.  Results 
of a private orthopedic examination conducted in April 2003 
at VA's request did not reveal a back disability.  In this 
regard, the examiner stated that he did not have any 
objective findings to justify the veteran's complaints of 
back pain and said he had no way of relating the veteran's 
present discomfort of low back pain to his service-connected 
discomfort.  

The Board in no way disputes the veteran's belief that his 
presently claimed disabilities are related to service.  
However, his opinion in this regard, without a supportive 
opinion from a physician, does not constitute the requisite 
medical evidence necessary to establish service connection.  
This is because the veteran is a layman and without medical 
training or expertise, he is not competent to render an 
opinion on a medical matter.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  The Board also 
emphasizes that a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In this case, there 
simply is no competent medical evidence that supports the 
appellant's assertions of a nexus between his active military 
service and his currently claimed back disability, diabetes 
mellitus, peripheral neuropathy of the upper and lower 
extremities, and depression.   

Under these circumstances, the Board finds that the claims 
for service connection for diabetes mellitus, type II, 
peripheral neuropathy of the upper and lower extremities, a 
psychiatric disability, to include depression, and a back 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


